DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 – 14 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘signal transmission unit’, ‘data acquisition unit,’ ‘collection channel’ and ‘data acquisition module’. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 – 14 recites the limitation ‘signal transmission unit’, ‘data acquisition unit,’ ‘collection channel’ and ‘data acquisition module’ invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of and there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed limitations of ‘signal transmission unit’, ‘data acquisition unit,’ ‘collection channel’ and ‘data acquisition module’. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation “the structed data” in line 9.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of ‘signal transmission unit’, ‘data acquisition unit,’ ‘collection channel’ and ‘data acquisition module’. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins et al. (hereinafter Atkins).

Regarding Claim 1, Atkins discloses (¶1) monitoring and notification of environmental conditions at a premise, and further includes: 
	5G-based wireless sensor (Atkins discloses local sensing system 20 shown in Fig. 1 using 5G network ¶69) comprising: at least one data acquisition unit comprising a signal output port (Atkins discloses base unit shown in Fig. 1 and a signal output interface 5G network (¶69) and the base unit includes (¶61) a communications module) a signal transmission unit, an antenna coupled to the signal transmission unit (Atkins discloses ¶69-¶70 WWAN module 106 functions as a wireless communication module for the base unit 100 and it includes antennas for the RF signal communications) a processor coupled to the signal output port of the at least one data acquisition unit, the signal transmission unit and the antenna (Atkins discloses the microcontroller ¶62 includes a processor or a central processing unit controlling all of the communications of the base unit 100 with the sensor units 200, the server 300, and has an antenna for the RF signal communication in WWAN signal transmission module 106) the at least one data acquisition unit collecting data and performing a structured processing of the data to acquire structured data, the processor constructing a table data according to the structured data, and adding the table data to the structured data (Atkins discloses ¶63 process of collecting data, and the microcontroller 102 in the base controller preliminarily processes the sensed data from a sensor unit 200 and performs a structured processing of the data (¶124) by adding the identifier of the sensor unit 200 and the custom code of the base unit 100) the signal transmission unit converting the structed data in a 5G signal, and the antenna transmitting the 5G signal (Atkins discloses (¶123-¶125, ¶133) the base unit transmits the structured sensed data to the server 300 via the WWAN module using WiFi or GSM or 3G, LTE or 5G (¶69) and this structured data is recorded into table data (Table 2).

Regarding Claim 2, Atkins discloses all the elements with respect to claim 1. Further, it discloses:
wherein the 5G-wireless sensor is a single-channel sensor or a multi-channel sensor according to a number of the at least one data acquisition unit (Atkins discloses ¶28, ¶69 the base unit collects data from sensors through a wireless communication 5G channel provided by (¶93) communication module 203), wherein each of the at least one data acquisition unit corresponds to a collection channel (Atkins discloses data collection channels in Fig. 1 between the Base Unit 100 and Sensor Units 200, and Base unit (¶28) comprises of one or more antennas and frequency modulation circuits to connect with each sensor units 200 and to collect data via the wireless communication channels ¶69) when the number of the at least one data acquisition module is one, the 5G-based wireless sensor is a single-channel sensor (Atkins (Fig. 1) discloses one base unit 100 with (¶28) RF module 108 comprises of one or more antennas and frequency modulation circuits to connect with each sensor units 200 on a single separate communication channel) and when the number of the data acquisition unit is more than two, the 5G-based wireless sensor is a multi-channel sensor (Atkins discloses ¶28 multiple base units with multiple sensor units, and each base unit connects with each sensor using multiple wireless channels (¶118-¶123) in redundancies such as WiFi and unlicensed frequency spectrum of 915 MHz).

Regarding Claim 4, Atkins discloses all the elements with respect to claim 2. Further, it discloses:
wherein the structured data comprises description information and collecting information (Atkins discloses 133 and Table 2 listing such items as Sensor Type, Sensor DI representing description information, and such items as Temperature and Timestamp representing collection information) the description information of the multi-channel sensor comprises an identification number of the 5G-based wireless sensor (Atkins discloses ¶126 the name or identifier of the sensor) a quantity of collection channels of the 5G-based wireless sensor (Atkins discloses ¶91 sensor unit communicating via multiple communication channels such as RF and Wi-Fi channels) identification numbers of each of the collection channels (Atkins discloses the identification number of the WiFi based collection channel is shown as WiFi SSID in Table 2) wherein each of the at least one data acquisition unit corresponds to a collection channel (Atkins discloses ¶28 RF module 108 comprises of one or more antennas and frequency modulation circuits to connect with each sensor units 200 and to transmit/receive the RF signals and collect data via the wireless communication channels ¶69) when the number of the at least one data acquisition module is one, the 5G-based wireless sensor is a single-channel sensor (Atkins Fig. 1) discloses one base unit 100 with (¶28) RF module 108 comprises of one or more antennas and frequency modulation circuits to connect with each sensor units 200 on a single communication channel) and when the number of the data acquisition unit is more than two, the 5G-based wireless sensor is a multi-channel sensor (Atkins discloses ¶28 that RF module 108 comprises multiple base units 100 with multiple sensor units 200 per base unit 100 with each sensor using multiple wireless channels (¶118-¶123) in redundancies such as WiFi and unlicensed frequency spectrum of 915 MHz).

Regarding Claim 6, Atkins discloses all the elements with respect to claim 2. Further, it discloses:
wherein the 5G-based wireless sensor further comprises a timer, the at least one data acquisition unit counts passage of times when the at least one data acquisition unit collects the data to get a timing by the timer, and determines the timing as the collection time information (Atkins discloses Table 2 the Timestamp when the reading was captured from the sensor. Specified in number of seconds since the device was booted. Therefore, a ‘timer’ is present.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 7 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins and further in view of US Patent Application Publication No. 2014/0162711 to Miller et al. (hereinafter Miller).

Regarding Claim 3, Atkins discloses all the elements with respect to claim 2. Further, it discloses:
wherein the structured data comprises describing information and collecting information, the description information of the single-channel sensor comprises an identification number of the 5G-based wireless sensor (Atkins discloses the collected information in the structured data Table 2 that includes the description information such as Sensor ID) a name of the 5G-based wireless sensor (Atkins discloses ¶126 the identifier or name of the sensor such as Toronto/Home/Dishwasher) and a data unit of data collected by the 5G-based wireless sensor (Atkins discloses Table 2 with the ambient temperature collected by the sensor in Celsius unit) collection time information of the data, and a value of the data (Atkins discloses Timestamp information of the collected information in Table 2 and start/end of sensor data record and the specific value of the temperature). 
Atkins does not explicitly discloses collecting information of the single-channel sensor comprises position information of the 5G-based wireless sensor. However, in an analogous art, Miller teaches:
the collecting information of the single-channel sensor comprises position information of the 5G-based wireless sensor; Miller in Fig. 2 teaches the distributed sensor system can include (¶58) one or more location components configured to determine a geographic location of the distributed sensor system using GPS or triangulation data (“a positioning unit ... determines the position information”). Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data. Miller teaches (¶32-¶33) that the data can include various types of data collected by the data sources of the distributed sensor system such as sensor data collected from various sensors. The data also can include location data for indicating a location of the distributed sensor system.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include, in the sensor system of Atkins, location component to determine position of the system and transmit this information as part of the sensor data, as disclosed by Miller. Doing so would have provided additional information regarding location of the system where the information is being collected to the data analysis engine to determine conditions at the distributed sensor system (¶34).

Regarding Claim 5, Atkins discloses all the elements with respect to claim 2. Atkins does not explicitly disclose wherein the 5G-based wireless sensor further comprises a positioning unit, the at least one data acquisition unit acquires the position information of the 5G-based wireless sensor by the positioning unit. However, in an analogous art, Miller teaches:
wherein the 5G-based wireless sensor further comprises a positioning unit, the at least one data acquisition unit acquires the position information of the 5G-based wireless sensor by the positioning unit; Miller in Fig. 2 teaches the distributed sensor system can include (¶58) one or more location components configured to determine a geographic location of the distributed sensor system using GPS or triangulation data (“a positioning unit ... determines the position information”). Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data (¶32-¶33).
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 7, Atkins discloses all the elements with respect to claim 2. Further it discloses:
wherein the 5G-based wireless sensor further comprises a timer, the data acquisition unit counts time when the data acquisition unit collects the data to get the timing by the timer (Atkins discloses Table 2 the Timestamp when the reading was captured from the sensor. Specified in number of seconds since the device was booted. Therefore, a ‘timer’ is present.)
Atkins does not explicitly disclose counts to obtain a count value by a counter in the 5G-based wireless sensor, and regards the timing and the count value as the collection time information. However, in an analogous art, Miller teaches:
counts to obtain a count value by a counter in the 5G-based wireless sensor, and regards the timing and the count value as the collection time information (Miller discloses ¶56 collecting a count value from radiation detection sensors such as Geiger counter and transmitting the count value to the data analysis engine along with the time and/or date information, sensor data, sensor identification information, and location information ¶42.)
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 8, Atkins in view of Miller discloses all the elements with respect to claim 3. Further the combination discloses:
wherein the processor constructs the position information of the 5G-based wireless sensor (Miller in Fig. 2 teaches processor 200 in the distributed sensor system (¶58) configured to determine a geographic location of the distributed sensor system using GPS or triangulation data. Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data) the value of the data collected by the data acquisition unit into a two-dimensional table, and adds the two-dimensional table to the structured data (Atkins discloses a structured two-dimensional Table 2 constructed from the data collected from the distributed sensor system. The number of dimensions is interpreted simply as the number of reported pieces of information which appears to agree with the vague description given the applicant in the originally filed specifications. The information on the values of temperature readings, multiple collection times from a plurality of sensors, timestamps and sensor IDs are presented in at least a two-dimensional table.)
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 9, Atkins in view of Miller discloses all the elements with respect to claim 3. Further the combination discloses:
wherein the processor constructs the collection time information of the data and the value of the data collected by the data acquisition unit into a two-dimensional table, and adds the two-dimensional table to the structured data (Atkins discloses a structured two-dimensional Table 2 constructed from the collected data from the distributed sensor system. The number of dimensions is interpreted simply as the number of reported pieces of information which appears to agree with the vague description given the applicant in the originally filed specifications. The information on the values of temperature readings, multiple collection times from a plurality of sensors, timestamps and sensor IDs are presented in at least a two-dimensional table.)
The motivation to combine the references is similar to the reasons in Claim 3.

 Regarding Claim 10, Atkins in view of Miller discloses all the elements with respect to claim 3. Further the combination discloses:
wherein the processor constructs the position information of the 5G-based wireless sensor (Miller in Fig. 2 teaches processor 200 in the distributed sensor system (¶58) configured to determine a geographic location of the distributed sensor system using GPS or triangulation data. Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data) the collection time information of the data, and the value of the data collected by the data acquisition unit into a three-dimensional table, and adds the three-dimensional table to the structured data (Atkins teaches in Table 2 sensor record for a single sensor which includes “the position information of the data” (in Table 2, Start Sensor Record and End of Record define position of the sensor data, as was explained in the rejection of claim 2 above), “the collection time information of the data” (Table 2: the timestamp when the reading was captured from the sensor) and “the data value of the data” (Table 2: specific value of the temperature) and Sensor ID. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that multiple sensors are shown in Fig. 1 to be included in the system, and to transmit the above information for each sensor being connected at multiple collection times thus resulting in at least “a three-dimensional table”.
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 11, Atkins discloses all the elements with respect to claim 4. Further, it discloses:
wherein the processor constructs identification number of each collection channel (Atkins discloses the identification number of the WiFi based collection channel as WiFi SSID in Table 2), each collection time information of the data collected by the collection channels (Atkins discloses Table 2: the timestamp when the reading was captured from the sensor through wireless channels), and each value of the data collected by the collection channels into a four-dimensional table, and adds the four-dimensional table to the structured data (Atkins discloses the number of dimensions is interpreted simply as the number of reported pieces of information which appears to agree with the vague description given by the applicant in the specifications. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since multiple sensors are shown in Fig. 1 to be included in the system, to transmit the above information for each sensor being connected at multiple collection times thus resulting in at least “four dimensional table”.
Atkins does not explicitly disclose the position information of the 5G-based wireless sensor. However, in an analogous art, Miller teaches:
the position information of the 5G-based wireless sensor (Miller in Fig. 2 teaches processor 200 in the distributed sensor system (¶58) configured to determine a geographic location of the distributed sensor system using GPS or triangulation data. Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data) 
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 13, Atkins discloses all the elements with respect to claim 1. Atkins does not explicitly disclose wherein the processor further cleans the data collected by the at least one data acquisition unit. However, in an analogous art, Miller teaches:
wherein the processor further cleans the data collected by the at least one data acquisition unit (Miller discloses (Fig. 3:308, ¶70) the preparation and performing onboard processing (i.e. ‘clean’ up or conditioning) of the collected raw data from the sensors. Such onboard processing includes for example, compression of data and/or data files, conversion to or from various file formats, other file size and/or file format management operations.)
The motivation to combine the references is similar to the reasons in Claim 3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins and further in view of US Patent Application Publication No. 2020/0186965 to Viswanathan.

Regarding Claim 12, Atkins discloses all the elements with respect to claim 1. Atkins does not explicitly discloses wherein the processor further receives a setting instruction, and set a working data-acquisition mode of the 5G-based wireless sensor as a synchronous acquisition mode or an asynchronous acquisition mode, wherein the synchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at the same time, and the asynchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at different times. However, in an analogous art, Viswanathan teaches:
wherein the processor further receives a setting instruction, and set a working data-acquisition mode of the 5G-based wireless sensor as a synchronous acquisition mode or an asynchronous acquisition mode, wherein the synchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at the same time, and the asynchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at different times (Viswanathan in paragraph ¶59 teaches readings from multiple sensors taken simultaneously or at different times).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement either synchronous or asynchronous acquisition modes from multiple sensors, as disclosed by Viswanathan, in the system of Atkins. Doing so would have provided additional flexibility and accuracy in collection of the data from multiple sensors (¶1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins, in view of US Patent Application Publication No. 2014/0162711 to Miller in view of US Patent Application Publication No. 2016/0110728 to Garcia et al. (hereinafter Garcia) and in view of US Patent Application Publication No. 2019/0138423 to Agerstam et al. (hereinafter Agerstam).

Regarding Claim 14, Atkins in view of Miller discloses all the elements with respect to claim 13. Atkins in view of Miller does not explicitly discloses wherein the processor removes redundancy, fragmented data, and noise from the data according to a preset cleaning rule algorithm. However, in an analogous art, Garcia teaches:
wherein the processor removes redundancy, fragmented data, and noise from the data according to a preset cleaning rule algorithm (Garcia teaches ¶55, ¶59 rules to perform de-duplication activities and filtering, cleansing, smoothing, editing, etc. to remove spurious data e.g., noise, for manipulation, preprocessing, processing, error reporting and correction, etc.)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the processor removing redundancy, fragmented data, and noise from the data according to a preset cleaning rule algorithm, as taught by Garcia, in the system of Atkins in view of Miller. Doing so would assists in data collection, processing, and analysis in a wireless IoT/M2M network environment (¶1, ¶212).
Atkins in view of Miller in view of Garcia does not explicitly discloses wherein the preset cleaning rule algorithm is a removing missing value method, a mean filling method, or a hot card filling method. However, in an analogous art, Agerstam teaches:
wherein the preset cleaning rule algorithm is a removing missing value method, a mean filling method, or a hot card filling method (Agerstam teaches ¶41 filters are used to extract pertinent features of a given set of data by removing missing data values or replacing missing data values with placeholders, setting a range of predetermined data values and keeping only the data values within that range, etc. The filters can be predetermined (i.e. preset cleaning rule algorithms) and/or learned over time.)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the preset cleaning rule algorithm, removing missing value method, a mean filling method, or hot card filling method, as taught by Agerstam, in the system of Atkins in view of Miller in view of Garcia. Doing so would assist in detecting anomalies of a monitored system (¶1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451